Citation Nr: 0015135	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for chronic 
undifferentiated schizophrenia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which continued a 50 percent rating 
for chronic undifferentiated schizophrenia.

The Board also notes that in May 1998 the veteran, through 
his representative, asserted a claim that his service-
connected chronic undifferentiated schizophrenia rendered him 
unemployable.  As the RO apparently has not responded to this 
claim the Board refers this matter back to the RO for 
appropriate action.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected chronic undifferentiated 
schizophrenia.  He contends that his current symptomatology 
is more severe than is contemplated by the current 50 percent 
disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also finds that additional RO 
action is required to comply with the VA duty to assist prior 
to further Board review of the veteran's claim.

Preliminary review of the claims file discloses that the 
veteran has been diagnosed with alcohol dependence, cannabis 
abuse, an unspecified personality disorder, antisocial 
personality disorder with narcissistic features and chronic 
undifferentiated schizophrenia.  His chronic undifferentiated 
schizophrenia first was service connected in May 1974.  None 
of the other mental disorders are service connected.

Although the veteran insists that his mental disability is 
virtually entirely attributable to his service-connected 
chronic undifferentiated schizophrenia, other evidence 
suggests that his symptoms are attributable in varying 
degrees to substance abuse.  For example, an October 1997 
state hospital report on the veteran's mental status prepared 
in connection with a criminal prosecution attributed alleged 
violent anti-social conduct exclusively to alcohol abuse.  On 
the other hand, a VA psychiatrist who examined the veteran in 
June 1998 found his service-connected disorder to be more 
disabling.  The physician distinguished disability due to the 
veteran's service-connected and nonservice-connected 
disorders by assigning a Global Assessment of Functioning 
score of 50 attributable only to chronic undifferentiated 
schizophrenia and a score of 35 to 40 due to all mental 
disorders including substance abuse.  Furthermore, additional 
criminal and medical records suggest that in February 1999 
the veteran's mental status had deteriorated due to 
unspecified causes to the point that he had become a violent 
danger to himself and others.  However, no medical evidence 
associated with the claims file identifies specific 
symptomatology attributable only to the service-connected 
disorder, thereby permitting the Board to proceed with 
informed appellate review in this matter.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran is to be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected chronic undifferentiated 
schizophrenia.  The evaluation must 
include a comprehensive mental status 
evaluation and all appropriate testing 
following the examiner's detailed review 
of the veteran's claims folders.  Upon 
completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected chronic 
undifferentiated schizophrenia from that 
of any other nonservice-connected 
psychiatric entity.  In the event 
differentiation is not possible the 
examiner must so state and explain why.  
In addition, the examiner should provide 
an assessment of the degree of the 
veteran's social and industrial 
impairment due solely to the service-
connected chronic undifferentiated 
schizophrenia and explain the basis for 
this opinion.  The examiner must 
specifically discuss the extent to which 
the veteran presents a persistent danger 
to himself or others as a sole result of 
his chronic undifferentiated 
schizophrenia.  The examiner must also 
consider the severity of the chronic 
undifferentiated schizophrenia, and only 
the chronic undifferentiated 
schizophrenia, in terms of the Global 
Assessment of Functioning Scale including 
designation of a numerical score and a 
full discussion of the significance of 
the score assigned.

2.  The RO shall advise the veteran that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for chronic undifferentiated 
schizophrenia.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




